Title: To Thomas Jefferson from Jacob Wagner, 30 October 1806
From: Wagner, Jacob
To: Jefferson, Thomas


                        
                            
                                30 Oct 1806
                        
                        Respecting Insurrections
                        
                     
                        See Act 2 May 1792—
                        Repealed
                        
                     
                     
                        See do. 28 Feby. 1795—
                        
                            S.1.
                        
                     
                     
                        
                        Militia may be used
                        to repel invasions

                     
                     
                        
                        
                        to suppress an insurrection
against a state, on the application of the Legislature, or, if it cannot be convened, of the Executive of the State
                     
                     
                        
                        
                            S.2. They may be employed to suppress insurrections against the U.S. (the Act of 2 May above mentioned made a certificate of a Judge of the U.S. necessary previously to the use of the militia, which this Act does not)
                     
                     
                        See Act of 2 March 1799
                        Volunteers of the provisional army might be used as above (They were chiefly used
                            to suppress the tumult in Northampton: but the Act is now not in force)
                     
                  
                         
                        Enterprises against Foreign countries
                        
                     
                        See Act of June 5th. 1794
                        S.7. 3. vol. p. 93.
                     
                     
                        
                        The land & naval forces may be used
                     
                  
                        
                            [Notation in
                                Madison’s
                                hand:]
                            Thus It does not appear that regular troops can be employed, under any legal provision agst insurrections—but
                                    only agst expeditions having foreign Countries for the object 
                            
                        
                    